
	
		II
		112th CONGRESS
		1st Session
		S. 522
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To clarify the rights and responsibilities of Federal
		  entities in the spectrum relocation process, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spectrum Relocation Improvement Act of
			 2011.
		2.Rights and
			 responsibilities of federal entities in the spectrum relocation
			 process
			(a)Eligible
			 federal entitiesSection 113(g)(1) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(1)) is amended to read as follows:
				
					(1)Eligible
				Federal entitiesAny Federal entity, as defined in subsection
				(i), that operates a Federal Government station assigned to a band of eligible
				frequencies, as described in paragraph (2), and that incurs relocation costs
				because of the reallocation of frequencies from Federal use to non-Federal use
				shall receive payment for such costs from the Spectrum Relocation Fund if the
				Federal entity is found by the Office of Management and Budget (in this section
				referred to as OMB) to comply with the requirements of this
				section and section 118. For purposes of this paragraph, Federal power agencies
				exempted under subsection (c)(4) that choose to relocate from the frequencies
				identified for reallocation pursuant to subsection (a) are eligible to receive
				payment under this
				paragraph.
					.
			(b)Public
			 information on relocation processSection 113(g) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)) is amended—
				(1)by redesignating
			 paragraph (6) as paragraph (7); and
				(2)by inserting
			 after paragraph (5) the following new paragraph:
					
						(6)Public notice
				of relocation plans
							(A)Not later than 90
				days after the date on which the NTIA, on behalf of eligible Federal entities
				and after review by OMB, notifies the Commission of estimated relocation costs
				and timelines for such relocation as required by paragraph (4)(A), NTIA shall
				post on its Web site detailed transition plans from each of the eligible
				Federal entities, taking appropriate measures to safeguard classified or
				sensitive information as detailed in this section. Each Federal entity's
				transition plan shall provide the public with the following information about
				its spectrum relocation requirements:
								(i)Current use of
				the spectrum.
								(ii)Geographic
				location of the Federal entities' facilities or systems, including frequency
				bands used by such systems.
								(iii)The steps to be
				taken by the Federal entity to relocate its current spectrum uses from the
				eligible frequencies, including timelines for specific geographic locations in
				sufficient detail to indicate when use of such frequencies at specific
				locations will be shared between the Federal entity and the commercial
				licensee.
								(iv)The specific
				interactions between eligible Federal entities and NTIA needed to implement the
				transition plan.
								(v)The name of the
				director, officer, or employee responsible for the Federal entity's relocation
				efforts and who is authorized to meet and negotiate with commercial licensees
				regarding the relocation process.
								(vi)The Federal
				entity's plans and timeline for using relocation funds received from the
				Spectrum Relocation Fund, procuring new equipment and additional personnel
				needed for the relocation, and field-testing and deploying new equipment needed
				in the relocation.
								(vii)Risk factors in
				the relocation process that could affect the Federal entity's fulfillment of
				its transition plan.
								(B)To be eligible to
				receive payment for relocation costs from the Spectrum Relocation Fund—
								(i)Federal entities
				shall make the transition plans described in this subsection available to NTIA
				at least 90 days prior to the date that NTIA shall make such plans publicly
				available on its Web site pursuant to subparagraph (A), in a common format to
				be specified by NTIA after public input; and
								(ii)each transition
				plan shall be evaluated by a standing 3-member technical panel (in this section
				referred to as the Technical Panel), which shall report to NTIA
				and to the Federal entity, within 30 days after the plan's submission to NTIA,
				on the sufficiency of the plan under this paragraph, including whether the
				required public information is included and whether proposed timelines and
				estimated relocation costs, including costs proposed for expanding the
				capabilities of a Federal system in connection with relocation, are
				reasonable.
								(C)The Director of
				OMB, the Administrator of NTIA, in consultation with the affected Federal
				entities, and the Chairman of the Commission shall each appoint one member to
				the Technical Panel, and each such member shall be a radio engineer or
				technical expert, or have equivalent qualifications. NTIA shall adopt
				regulations to govern the workings of the Technical Panel after public notice
				and comment, subject to OMB approval, and the members of the Technical Panel
				shall be appointed, within 180 days of the date of enactment of the Spectrum
				Relocation Improvement Act of 2011. No person shall serve as a member of the
				Technical Panel for more than 3 years.
							(D)If any of the
				information otherwise required by this paragraph is classified
				information, as that term is defined in section 798(b) of title 18,
				United States Code, the Federal entity's transition plan shall explain the
				exclusion of any such information as specifically as possible, shall make all
				relevant non-classified information available in its transition plan, and shall
				discuss as a risk factor the extent of the classified information and the
				effect on the relocation process of the classified information.
							(E)NTIA, in
				consultation with OMB and the Department of Defense, shall adopt regulations
				within 180 days of the date of enactment the Spectrum Relocation Improvement
				Act of 2011 to ensure information released publicly for the purpose of this
				paragraph contains no sensitive or classified
				information.
							.
				(c)Sharing and
			 coordination of spectrum between commercial licensees and federal entities
			 during relocation transition
				(1)Evaluation of
			 shared accessSection 111 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 921) is amended—
					(A)by striking
			 As used and inserting the following:
						
							(a)In
				generalAs used
							;
				and
					(B)by adding at the
			 end the following:
						
							(b)Evaluation of
				shared accessThe Commission and the NTIA shall jointly establish
				any applicable conditions as are determined necessary to define the term shared
				access to include such considerations as methods of sharing spectrum resources,
				coordination between Federal and non-Federal entities, such as commercial
				licensees, and/or sharing network infrastructure or other
				resources.
							.
					(2)Eligibility for
			 payment of relocation costsSection 118 of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 928) is amended by adding at the end the following new subsections:
					
						(f)Eligibility for
				payment of relocation costs
							(1)Spectrum
				sharingTo be eligible to receive payment for relocation costs
				from the Spectrum Relocation Fund, a Federal entity shall—
								(A)in its transition
				plan for relocating its current spectrum uses, provide—
									(i)to the fullest
				extent possible, for sharing and coordination of eligible frequencies with
				commercial licensees, including reasonable accommodation by the Federal entity
				for the use of eligible frequencies by the commercial licensee during the
				period that the Federal entity is relocating its spectrum uses (in this
				subsection referred to as the transition period); and
									(ii)a presumption
				that commercial licensees shall be able to use eligible frequencies during the
				transition period in geographic areas where the Federal entity does not utilize
				those frequencies;
									(B)during the
				transition period, make itself available, within 30 days after a written
				request, for negotiation and discussion with commercial licensees; and
								(C)during the
				transition period, make available to a commercial licensee with appropriate
				security clearances any classified information as that term is
				defined in section 798(b) of title 18, United States Code, regarding the
				relocation process, which will assist the commercial licensee in the relocation
				process with that Federal entity or other Federal entities.
								(2)Timely and
				successful completion of relocationIn addition to the conditions
				of paragraph (1), to be eligible to receive payment for relocation costs from
				the Spectrum Relocation Fund, a Federal entity—
								(A)shall complete
				the relocation of its current spectrum uses not later than 1 year after the
				date upon which funds are transferred to the entity to fund the
				relocation;
								(B)may complete the
				relocation of its current spectrum use at a time period different that required
				under subparagraph (A), if prior to the date the Technical Panel (as described
				in section 113(g)(6)(C)) is required to post publicly the Federal entity's
				transition plan, the Federal entity receives written approval from the Office
				of Management and Budget (in this section referred to as OMB),
				with the advice of the Technical Panel; and
								(C)shall make
				available to NTIA, not later than 15 days prior to the date that is the halfway
				point of the time period described in subparagraph (A), a complete update of
				its transition plan, provided that NTIA shall post such update publicly on its
				Web site not later than the date that is the halfway point of the time period
				described in subparagraph (A).
								(3)Nothing in
				paragraphs (1) or (2) shall be construed to adversely affect critical
				communications related to the mission of any Federal entity.
							(4)Subject to
				subsection (d), payments for relocation costs from the Spectrum Relocation Fund
				shall be made to an eligible Federal entity not later than 30 days after the
				grant of the first license following the close of the auction.
							(g)Dispute
				resolution process
							(1)If, during the
				spectrum relocation process, a dispute arises over the execution, timing, or
				cost of the Federal entity's transition plan, either the Federal entity or the
				affected commercial licensee may seek resolution of the dispute from a 3-member
				dispute resolution board, consisting of a representative of OMB, NTIA, and the
				Commission, and chaired by the representative of OMB.
							(2)The dispute
				resolution board shall meet with representatives of the Federal entity involved
				in the dispute and the commercial licensee together to discuss the dispute. The
				dispute resolution board may require the parties to make written submissions to
				it. The dispute resolution board shall rule on any dispute within 30 days after
				the date that the dispute was brought before it.
							(3)The dispute
				resolution board shall be assisted by the Technical Panel described in section
				113(g)(6)(C).
							(4)Subject to OMB
				approval, NTIA shall adopt regulations to govern the working of the dispute
				resolution board and the role of the Technical Panel after public notice and
				comment within 180 days after the date of enactment of the Spectrum Relocation
				Improvement Act of 2011.
							(5)Appeals may be
				taken from decisions of the dispute resolution board to the United States Court
				of Appeals for the District of Columbia Circuit by filing a notice of appeal
				with that court within 30 days after the date of such decision. Each party
				shall bear its own costs and expenses, including attorneys' fees, for any
				litigation to enforce this subsection or any decision rendered under
				it.
							.
				3.GAO
			 study
			(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study regarding the National Telecommunications and Information
			 Administration and other Federal agencies' spectrum management capabilities,
			 including related staff, mission, and current budget for the annual
			 spectrum-related efforts of the NTIA and such other Federal agencies. The study
			 required under this subsection shall include an analysis of expected funding
			 needs and coordination of existing resources of the Federal Government, by
			 agency, to prepare for any future relocation or sharing of currently utilized
			 spectrum.
			(b)Submission of
			 reportNot later than December 31, 2011, the Comptroller General
			 of the United States shall submit report on the study required under subsection
			 (a) to the Committee on Energy and Commerce of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate.
			
